ANDERSON, J.
The purpose of this bill is to enjoin the collection of a certain item of tax against the appellant, designated as a penalty in the nature of fees to the back tax commissioner. Whether a penalty or fee, the collection of same is sought by the appellee as tax collector, and it is in the nature of a tax, whether legally or illegally imposed, and the statute (sections 2340-2345) provides an adequate remedy for the recovery of same if improperly collected.
The item in question is a part of the cost for the collection of state and county taxes, and is not so separ*102able thereform as to warrant a departure from the repeated holdings that, in the absence of an independent equity, the chancery court will not enjoin the collection of state and county taxes.—=Adams v. So. R. R. Co., 176 Ala. 320, 58 South. 397; Oates v. Whitehead, 173 Ala. 209, 55 South. 803, and cases cited. On the other. hand, if the item in question is not really a tax, or if meant as a tax, but is not a legal one, the taking and sale of appellant’s property thereunder would be illegal and unauthorized, and he has a plain and adequate remedy at law. Multiplicity of suits and irreparable mischief is not affirmed and cannot be apprehended.—Mayor v. Baldwin, 57 Ala. 61, 29 Am. Rep. 712. The bill fails to make out a case for equitable cognizance, and the chancellor did not err in refusing the injunction, and the decree is affirmed.
Affirmed.
All the Justices concur.